190 S.W.3d 567 (2006)
Thomas M. McLAUGHLIN, Appellant,
v.
The METROPOLITAN ST. LOUIS SEWER DISTRICT, and The Civil Service Commission of the Metropolitan St. Louis Sewer District Members Charles A. Weiss, John T. Banjak and Joseph F. Krispin, Respondents.
No. ED 86783.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Cardina Fort Johnson, Bartley Goffstein, L.L.C., St. Louis, MO, for appellant.
Susan M. Myers, St. Louis, MO, for respondents.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.


*568 ORDER
PER CURIAM.
Thomas M. McLaughlin (McLaughlin) appeals the Judgment of the Circuit Court for the City of St. Louis, the Honorable David L. Dowd, which affirmed the decision of the Civil Service Commission of the Metropolitan St. Louis Sewer District (Commission) to affirm McLaughlin's dismissal from the District for spending excessive amounts of time during the work day at his personal residence and running his tavern. On appeal, McLaughlin argues: 1) the Commission's decision was not supported by competent and substantial evidence; 2) the Commission failed to consider admissions made by the District; and 3) the Commission failed to follow the progressive discipline scheme mandated by Art. VI of the Memorandum of Understanding between the District and the International Union of Operating Engineers. We have reviewed the briefs of the parties and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b)(4).